I114th CONGRESS2d SessionH. R. 5987IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Mr. Meadows introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide for recreational access for floating cabins on the Tennessee River System, and for other purposes. 
1.Recreational access of floating cabins on waters under the jurisdiction of the Tennessee Valley Authority 
(a)Recreational access permittedThe Board of Directors of the Tennessee Valley Authority may approve and allow the construction and use of a floating cabin on waters under the jurisdiction of the Tennessee Valley Authority if—  (1)the floating cabin is maintained by the owner to reasonable health, safety, and environmental standards, as required by the Board of Directors; and 
(2)the Tennessee Valley Authority has authorized the use of recreational vessels on such waters. (b)FeesThe Board of Directors may levy fees on the owner of a floating cabin on waters under the jurisdiction of the Tennessee Valley Authority for purposes of ensuring compliance with subsection (a), so long as such fees are necessary and reasonable for such purposes.  
(c)Continued recreational useWith respect to a floating cabin located on waters under the jurisdiction of the Tennessee Valley Authority on the date of enactment of this section, the Board of Directors— (1)may not require the removal of such floating cabin— 
(A)in the case of a floating cabin that was granted a permit by the Tennessee Valley Authority before the date of enactment of this section, for a period of 15 years beginning on such date; and (B)in the case of a floating cabin not granted a permit by the Tennessee Valley Authority before the date of enactment of this section, for a period of 5 years beginning on such date; and 
(2)shall approve and allow the use of the floating cabin on waters under the jurisdiction of the Tennessee Valley Authority at such time, and for such duration, as the floating cabin meets the requirements of subsection (a) and the owner of such cabin has paid any fee levied pursuant to subsection (b). (d)Definition of floating cabinIn this section, the term floating cabin means every description of watercraft or other floating structure primarily designed and used for human habitation or occupation and not primarily designed or used for navigation or transportation on water.  
